Citation Nr: 1146795	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  06-27 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of perianalplasty.

2.  Entitlement to a rating in excess of 10 percent for a ganglion cyst of the left wrist.

3.  Entitlement to a rating in excess of 10 percent for a surgical scar in the perirectal area.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

6.  Entitlement to service connection for a gastrointestinal disability.

7.  Entitlement to service connection for a disability manifested by back pain, to include as secondary to medication taken for stomach problems.

8.  Entitlement to service connection for a disability manifested by swelling of the hands, to include as secondary to medication taken for stomach problems.

9.  Entitlement to service connection for a disability manifested by swelling of the feet, to include as secondary to medication taken for stomach problems.

10.  Entitlement to service connection for a disability manifested by shortness of breath, to include as due to asbestos exposure.

11.  Entitlement to service connection for a heart disability.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a Board hearing in December 2007, but did not attend.  She indicated in a statement received in February 2008 that she missed the hearing because she was in the hospital.  However, she did not in that statement or otherwise express a desire to attend another hearing.  Accordingly, the Board will process her appeal as though the request for hearing has been withdrawn.  38 C.F.R. § 20.704(d).

As set forth below, it is the Board's conclusion that new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  In light of that determination, and because the Veteran has also perfected an appeal with respect to service connection for PTSD, the issue before the Board for consideration on the merits has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

Furthermore, as the Veteran is challenging the ratings assigned for her residuals of perianalplasty, left wrist ganglion cyst, and scar in the perirectal area, and the record raises assertions that she is unemployable because of her service-connected disabilities, the determination as to whether she is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.
As noted in the prior remand, the issue of entitlement to non service-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's April 2008 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD-are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The claim for service connection for an acquired psychiatric disorder other than PTSD was initially denied in a July 1997 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal.

2.  The evidence received since the July 1997 rating decision includes lay statements that are new, relate to an unestablished fact necessary to substantiate the claim and, assuming their credibility, raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  
38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition on the claim to reopen, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied is not required.  The Board finds that no further notification or assistance is necessary on this matter, and that deciding the appeal at this time is not prejudicial to the Veteran.

The RO initially denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD in a July 1997 rating decision.  The Veteran did not file a timely appeal of the 1997 decision and it became final.  38 U.S.C.A. §§ 7104 , 7105 (West 2002); 38 C.F.R. §§ 3.160(d) , 20.302, 20.1103 (2011). 

The claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen her claim in March 2005.  Under the law in effect at the time she filed her claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2011).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that there was no evidence relating the Veteran's psychiatric disorder to her active service, and the claim was denied. 

Newly received evidence includes lay statements from the Veteran's sisters, dated in February 2008, to the effect that the Veteran exhibited signs of being "mentally disturbed" during service, and that she has since continued to exhibit altered behaviors.  The Veteran's sisters are competent to describe behavioral observations of the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

This lay evidence was not before adjudicators when the Veteran's claim was last denied in July 1997, relates to an unestablished fact necessary to substantiate the claim (i.e., that a chronic psychiatric disability had its onset in service) and, assuming its credibility, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  Accordingly, the claim for service connection for an acquired psychiatric disability other than PTSD is reopened.






ORDER

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims. 

VCAA Notice

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

As described in the Introduction, a claim for a TDIU has been raised by the record, and is therefore part and parcel of the increased rating claims on appeal.  See Rice, supra.  As the Veteran has not received VCAA notice with regard to the TDIU claim, such should be accomplished on remand.

Additionally, with respect to the claims for service connection for disabilities manifested by back pain and swelling of the hands and feet, in addition to direct service connection, the Veteran has proffered a theory of service connection on a secondary basis, as due to medication (Omeprazole) she has taken for stomach problems.  Although she has been provided with notification of the evidentiary requirements for direct service connection for these claims, she has not received notice of the evidentiary requirements for secondary service connection, which should be remedied on remand. 

Moreover, the Veteran is alleging that she has PTSD attributable, at least in part, to in-service personal assault.  See, e.g., a June 2005 VA outpatient record.

Pertinent regulations provide that if a PTSD claim is based on a claimed in-service personal assault, such as in the instant case, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2011).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

The regulations further provide that VA will not deny a PTSD claim based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  The Veteran did not receive notice that complied with 38 C.F.R. § 3.304(f)(5).  Hence, VCAA notice complying with all of the above requirements for the claim of service connection for an acquired psychiatric disorder, to include PTSD, must be provided on remand.

Asbestos Exposure 

A January 2010 VA treatment record reflects the Veteran's theory that her problems with shortness of breath might be attributable to in-service exposure to asbestos.  VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, at IV.ii.2.C.9.  It is unclear from the record whether the Veteran's in-service duties would have involved the handling of asbestos.  Thus, further development on this matter is required. 

VA Outpatient Records

In a May 2005 release submitted in connection with the current appeal, the Veteran indicated that she had been treated at the VA Medical Center (VAMC) in Fresno, California for about 12 years, from January 1987 until approximately 1999.  Review of the claims file reveals that, although records were sporadically obtained from that facility in connection with various claims she filed in 1986, 1992, and 1997, the claims file does not contain any records of treatment from that facility dated between February 1988 and October 1991, between November 1992 and January 1996, or after March 1997 (other than records of mental health treatment dated from 12/96 to 3/98).

Moreover, although the Board requested in its September 2009 remand that the AOJ obtain all treatment records from the VAMC in Shreveport, Louisiana and the VA Community Based Outpatient Clinic (CBOC) in Texarkana, Arkansas dated from January 2007, it does not appear that such development has been completed.  Specifically, there are no treatment records pertaining to the period from January 2007 to May 2008, yet the claims file contains a "problem list," printed in March 2010, indicating that the Veteran received VA treatment for coronary artery disease and major depressive disorder in March and November 2007.  Moreover, the Veteran's May 2005 release reflects that treatment in these facilities began in 2001, yet the earliest record on file is dated in 2003.  Therefore, complete records should be obtained from these facilities on remand, to include any additional outpatient records dated since January 2011.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011); Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Social Security Administration (SSA) Records

The report of a December 2009 VA examination indicates that the Veteran is in receipt of SSA disability benefits, at least in part, to psychiatric problems and ischemic heart disease.  No records from SSA have been obtained or requested. Given that these records could be relevant in substantiating some of the Veteran's claims, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that SSA records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

VA Examinations

With respect to the claims for service connection for an acquired psychiatric disorder to include PTSD, a gastrointestinal disability, a heart disability, and a disability manifested by shortness of breath-given in-service references to depression, abdominal pain, chest pain, and upper respiratory infections, and current findings of psychiatric disability, reflux, irritable bowel syndrome, coronary artery disease, and shortness of breath-the Board finds that VA examinations and medical opinions are indicated to ensure compliance with the VCAA.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim for service connection for sleep apnea, the Veteran underwent VA examination in December 2009 pursuant to the Board's remand instructions, after which the examiner determined there was no relationship between the Veteran's sleep apnea and service.  The examiner reasoned that the claims file did not reflect that the Veteran was diagnosed with or treated for sleep apnea during service.  However, the service treatment records reveal that the Veteran made multiple complaints of malaise and fatigue during active duty, and in January 1986 a clinical impression of "r/o myasthenia, sleep disorder" was rendered.  Therefore, the rationale provided in December 2009 is inadequate, in that the examiner did not address the above-cited service treatment records, and a clarifying medical opinion is warranted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, with regard to the claim for a TDIU, the Veteran has been granted a 30 percent disability rating for residuals of perianalplasty, and 10 percent ratings for a ganglion cyst of the left wrist and a surgical scar of the perirectal area.  Her combined disability rating is 40 percent.  Accordingly, she does not meet the schedular requirements for a TDIU rating.  As the Veteran does not have a single disability rated at 60 percent, or otherwise meet the schedular requirements for a TDIU rating, the question before the Board is whether the Veteran's service-connected disabilities prohibit her from sustaining gainful employment, such that a TDIU rating may be assigned. 

Clinical evidence suggests that the Veteran's service-connected residuals of perianalplasty have a significant impact on her day-to-day activities, but the record is unclear as to how the disability impacts her employability.  The record, however, does note that the Veteran has several nonservice-connected disabilities that impair her ability to work. 

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

A VA examiner has not yet been asked to render an opinion as to the overall effect of the Veteran's service-connected disabilities alone on her ability to obtain and retain employment.  Accordingly, an examination and opinion is necessary on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter providing her the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), for the claims of entitlement to service connection for disabilities manifested by back pain, swelling of the hands, and swelling of the feet, to include as secondary to medication taken for stomach problems; entitlement to service connection for an acquired psychiatric disorder, to include PTSD; and entitlement to a TDIU.  Among other things, the letter should advise the Veteran of:

(a) the evidentiary requirements for secondary service connection

(b) the evidentiary requirements for a TDIU

(c) the notification requirements of the VCAA as amplified by 38 C.F.R. § 3.304(f)(5) (2011) for PTSD claims based on allegations of personal assault.  In this regard, the letter should advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of her stressor relating to an in-service assault. 

2.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether her job duties involved working with asbestos.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security benefits as well as the medical records relied upon concerning that claim.

4.  Obtain all non-duplicative treatment records from the VAMC in Fresno, California dated between January 1987 and December 1999, including records dated:
(a) from February 1988 to October 1991;
(b) from November 1992 to January 1996; and
(c) after March 1997 (other than records of mental health treatment dated from 12/96 to 3/98).  

5.  Obtain all non-duplicative treatment records from the VAMC in Shreveport, Louisiana and the VA CBOC in Texarkana, Arkansas, including records dated:
(a) from January 2001 to January 2003; 
(b) from January 2007 to May 2008; and 
(c) after January 2011.

6.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing her pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders.  The examiner should then respond to the following questions: 

(a) Is it at least as likely as not (a 50% or greater probability) that any diagnosed psychiatric disorder is causally related to the Veteran's period of active duty service?  In answering this question, the examiner should comment upon the September 1982 notation of a psychogenic response to stress, the January 1986 assessment of probable depression, and the notation of minor depression on her June 1986 separation examination.

(b) (1) If PTSD is diagnosed (under DSM-IV criteria), then identify the specific stressor(s) upon which the diagnosis is based. 

(2) If PTSD is not diagnosed, then explain why the Veteran does not meet the criteria for the diagnosis.

7.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed gastrointestinal disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing her pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current gastrointestinal disabilities.  The examiner should then respond to the following question: 

Is it at least as likely as not (a 50% or greater probability) that any diagnosed gastrointestinal disability is causally related to the Veteran's period of active duty service?  In answering this question, the examiner should comment upon the complaints of abdominal pain in service, to include in June 1983 and September 1983.

8.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed cardiovascular disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing her pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current cardiovascular disabilities.  The examiner should then respond to the following question: 

Is it at least as likely as not (a 50% or greater probability) that any diagnosed cardiovascular disability is causally related to the Veteran's period of active duty service?  In answering this question, the examiner should comment upon the January 1986 complaint of aching in the anterior chest, and the Veteran's reported history of 5 to 6 months of discomfort under her breasts at her June 1986 separation examination.  

9.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed respiratory disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing her pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current respiratory disabilities.  The examiner should then respond to the following questions: 

(a) Is it at least as likely as not (a 50% or greater probability) that any diagnosed respiratory disability is causally related to the Veteran's period of active duty service?  In answering this question, the examiner should comment upon the references to upper respiratory infections in service, to include in October 1984, December 1984, and October 1985.

(b) Is it at least as likely as not (a 50% or greater probability) that any diagnosed respiratory disability is due to exposure to asbestos?

10.  Forward the claims file to the examiner who provided the December 2009 opinion for clarification (or another qualified examiner, if that same examiner is not available).  The examiner should be requested to review the claims file, including the December 2009 examination report, and provide an addendum that answers the following question: 

Is it at least as likely as not (a 50 percent or greater probability) that sleep apnea is causally related to the Veteran's period of active duty service?  In answering this question, the examiner should comment the notations of fatigue in service, to include in January 1984, October 1984, November 1984, December 1984, January 1986, and February 1986, as well as the January 1986 a clinical impression of "r/o myasthenia, sleep disorder."  

No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The rationale for any opinions, with citation to relevant medical findings, must be provided. 

11.  After the above examinations have been conducted, schedule the Veteran for a social and industrial examination for the purpose of ascertaining the cumulative impact of her service-connected disabilities on her unemployability. 

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities (residuals of perianalplasty, ganglion cyst of the left wrist, surgical scar of the perirectal area, and any additional disabilities which may have been service-connected as a result of the actions taken in the above paragraphs) jointly on the Veteran's employability. 

The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of her non-service-connected disabilities, render her unable to secure or follow a substantially gainful occupation for which she would otherwise be qualified. 

Finally, if the Veteran's service-connected disabilities do not cumulatively render her unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with her current service-connected disabilities, given her current skill set and educational background. 

12.  Then, after ensuring any other necessary development has been completed, readjudicate the increased rating and service connection claims (to include consideration of secondary service connection for the claims pertaining to the back, hands and feet), and adjudicate the claim for a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


